DETAILED ACTION

Regarding Claims: 5-10, 12, 14-16, 18-19, 21-23, 25-29, 33-34, 36-48: Canceled.
Regarding Claims 30, 31 and 32: Withdrawn 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 11, 13, 17, 20, 24, 35-36, 50-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


         Previous rejection is withdrawn in view of the Applicant’s amendment filed on 12/10/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 11, 13, 17, 20, 24, 35, 50, 52-53 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Tzidon et al., US-PGPUB 2014/0298906 

          Regarding Claim 1. Tzidon discloses an inertial measurement system (Abstract), comprising: at least one sensor cluster comprising a plurality of inertial sensors for sampling at least one of acceleration and angular velocity of said at least one sensor cluster with respect to each axis in a plurality of axes of a reference frame, and for producing individual outputs associated with said at least one of acceleration and angular velocity, at least three of said inertial sensors said sampling with respect to each same respective said axis (Figs. 2A-4; Paragraphs [0023]-[0024), and
combining said individual outputs to yield respective combined outputs (Figs. 5-6), detecting which of said individual outputs diverges from at least one of their inter-comparison and its respective combined output, (Paragraph [0024], may vary with respect to each other; the difference between summed and reference; Paragraph [0035]), said processing engine configured to dynamically self-calibrate a parameter of those said inertial sensors whose said individual outputs were detected to diverge (Paragraph [0032]-[0033], stored data used to compensate for misalignment; Paragraph [0034], compensation calculations)

Tzidon does not disclose dynamically self-calibrate a parameter by determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and 

Trusvo discloses dynamically self-calibrate a parameter by determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge, wherein said parameter includes individual scale factor of those said inertial sensors whose said individual outputs were detected to diverge (Abstract; Paragraphs [0002]-[0005]; [0010]-[0012]; [0015]-[0032]; Figs. 1-4; scale factor and thermal model)

          At the time of the invention filed, it would have been obvious to a person of ordihnary skill in the art to use the teaching of Trusov in Tzidon and dynamically self-calibrate a parameter by determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge, wherein said parameter includes individual scale factor of those said inertial sensors whose said individual outputs were detected to diverge, so as to accurately obtain inertial sensor measurements.  

The modified Tzidon does not disclose detecting by at least one of thresholding and fuzzy logic, which of said individual outputs diverges from at least one of their inter-comparison, and its respective combined output.

Guillet discloses detecting by at least one of thresholding and fuzzy logic, which of said individual outputs diverges from at least one of their inter-comparison, and its respective combined output (Abstract; Paragraph [0005]; [0014]-[0019]; [0093]; Fig. 1; Claim 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Guillet in the modified Tzidon and detect by at least one of thresholding and fuzzy logic, which of said individual outputs diverges from at least one of their inter-comparison, and its respective combined output, so as to accurately and reliably determine anomalous sensor(s).

          Regarding Claim 3. Trusov discloses parameter further includes individual bias of those said inertial sensors whose said individual outputs were detected to diverge, by respectively applying individual bias corrections (Paragraph [0002], bias error due to non-modelability and instability of bias versus temperature characteristics; Paragraph [0021])

          Regarding Claim 4. Tzidon discloses said inertial sensors are selected from at least one of type: accelerometers configured to measure acceleration, and gyroscopes configured to measure angular velocity (Paragraph [0022])

          Regarding Claim 11. Tzidon discloses said processing engine is configured to receive auxiliary external data from at least one external device that is at least one of: an external inertial navigation system (INS), a satellite navigation system, another sensor cluster, an external calibration device, a computer, and an input/output (I/O) interface (Paragraph [0022])

          Regarding Claim 13. Trusov discloses said processing engine is configured to initially perform at least one of: time-wise synchronizing said individual outputs of said inertial sensors, and calibrating said inertial sensors (Paragraph [0003], calibrating sensors)

          Regarding Claim 17. Tzidon discloses said processing engine is further configured to perform one of: estimate revised combined outputs to at least part of said individual outputs; estimate revised combined outputs from only those said individual outputs not diverging from their respective said combined output; and estimate revised combined outputs from all respective said individual outputs (Fig. 6, corrected inertial measurement; Paragraph [0034])

          Regarding Claim 20. Trusov discloses said processing engine is configured to perform at least one of: determine respective re-calibration parameters for those said individual outputs diverging from their respective said combined output and update said calibration parameters with said re-calibration parameters, and determine respective re-synchronization parameters for those said individual outputs diverging from their respective said combined output and update said synchronization parameters with said re-synchronization parameters (Paragraph [0004], updating)

          Regarding Claim 24. Trusov discloses said processing engine is configured to further dynamically self-calibrate at least one of: a non-linearity error of those said inertial sensors whose said individual outputs were detected to diverge, by respectively applying non-linearity corrections, a thermal gain error of those said inertial sensors whose said individual outputs were detected to diverge, by respectively applying thermal gain corrections; and a thermal bias error of those said inertial sensors whose said individual outputs were detected to diverge, by respectively thermal bias corrections (Fig. 3, usage of thermal model, 120)

          Regarding Claim 35. Tzidon discloses an in-use self-calibrating inertial measurement method for minimizing errors of at least one inertial measurement unit (IMU) associated with calibration parameters (Abstract), comprising:
sampling at least one of acceleration and angular velocity with respect to at least one axis in a plurality of axes of a reference frame, producing a plurality of individual outputs Figs. 2A-4; Paragraphs [0022]-[0024]);
combining said individual outputs to yield respective combined outputs (Figs. 5-6),
detecting which of said individual outputs diverges from at least one of their inter-comparison and its respective combined output, according to a decision rule with respect to at least one feature (Paragraph [0024], may vary with respect to each other; the difference between summed and reference; Paragraph [0035]); estimating revised combined outputs for said individual outputs, according to said detecting (Paragraph [0032]-[0033], stored data used to compensate for misalignment; Paragraph [0034], compensation calculations; Fig. 6)

Tzidon does not disclose determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge.
 
Trusov discloses determining respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge (Abstract; Paragraphs [0003]-[0005]; [0010]-[0012]; [0015]-[0032])

          At the time of the invention filed, it would have been obvious to a person of ordihnary skill in the art to use the teaching of Trusov in Tzidon and determine respective re-calibration parameters for those diverging said individual outputs during movement of said inertial measurement system, and updating, during operation and during movement of said at least one IMU, said calibration parameters with said re-calibration parameters for those said individual outputs that were detected to diverge, so as to accurately obtain inertial sensor measurements and minimize systematic errors outputted from said individual detected to diverge.

The modified Tzidon does not disclose detecting by at least one of thresholding and fuzzy logic, which of said individual outputs diverges from at least one of their inter-comparison, and its respective combined output.

Guillet discloses detecting by at least one of thresholding and fuzzy logic, which of said individual outputs diverges from at least one of their inter-comparison, and its respective combined output (Abstract; Paragraph [0005]; [0014]-[0019]; [0093]; Fig. 1; Claim 1)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Guillet in the modified Tzidon and detect by at least one of thresholding and fuzzy logic, which of said individual outputs diverges from at least one of their inter-comparison, and its respective combined output, so as to accurately and reliably determine anomalous sensor(s).

          Regarding Claim 49. Tzidon discloses estimating revised combined outputs for said individual outputs according to said detecting (Fig. 6, corrected inertial measurement; Paragraph [0034])

          Regarding Claim 50. Trusov discloses applying an initial calibration to said calibration parameters associated with said individual outputs, prior to said producing [0010]-[0012]; [0015]-[0032])

          Regarding Claim 52. Tzidon discloses the method steps are performed at least one of separately for each physical property being sampled, and jointly for different physical properties being sampled (Paragraphs [0023]-[0024], linear and rotational accelerations using accelerometers and gyroscopes)

          Regarding Claim 53. Tzidon discloses said estimating revised combined outputs is from only those said individual outputs not diverging from their respective said combined output (Paragraph [0024], Paragraph [0034], when the summed measurements do not have any sensor that varies or diverges)

          Regarding Claim 55. Trusov discloses said calibration parameters are selected from a list consisting of: scale factor; cross-axis sensitivity; bias; alignment; non-linearity; thermal bias; thermal gain; and gyroscopic inertial bias (Paragraph [0002])

          Regarding Claim 56.  Tzidon discloses detecting kinematical properties during operation of said IMU (Fig. 2A, Paragraph [0024], linear acceleration or rotational acceleration), each of said inertial sensors has its respective operating dynamic range and characteristic sensor response, at least part of said inertial sensors having different and partially overlapping operating dynamic ranges (accelerometers and gyroscopes); and combining, dynamically, said individual outputs according to an association that relates said different and partially overlapping operating dynamic ranges with detected said kinematical properties, according to a predominance scheme relating to each said characteristic sensor response (Paragraph [0023], combining or summing to form a single combined reading)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tzidon et al., US-PGPUB 2014/0298906 in views of Trusov, US-PGPUB 2018/0066961 and Guillet, US-PGPUB 2015/0233730 as applied to Claim 1, and further in view of Anderson et al., US-PGPUB 2018/0164341 (hereinafter Anderson)

          Regarding Claim 2. The modified Tzidon does not disclose said parameter further includes individual cross-axis sensitivity of said inertial sensors whose said individual outputs were detected to diverge, by respectively applying individual cross-axis corrections.

Abstract; Paragraph [0025]-[0026])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Anderson in the modified Tzidon and have said parameter further includes individual cross-axis sensitivity of said inertial sensors whose said individual outputs were detected to diverge, by respectively applying individual cross-axis corrections, so as to accurately obtain inertial sensor measurements.  

7.          Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Tzidon, US-PGPUB 2014/0298906 in views of Trusov, US-PGPUB 2018/0066961 and Guillet, US-PGPUB 2015/0233730 as applied to Claim 35, and further in view of Kimura et al., US-PGPUB 2016/0341579 (hereinafter Kimura)

          Regarding Claim 51. Tzidon disclose summing the measurements from the inertial sensors (Paragraph [0024]; Fig. 6)

The modified Tzidon does not explicitly disclose performing synchronization to said individual outputs, according to synchronization parameters, prior to said producing.

Abstract; Paragraph [0108]; Paragraph [0044]; Paragraph [0065]; Paragraph [0111]-[0112]; Figs. 10; Figs. 11; Paragraph [0029]; Paragraph [0032]; Paragraph [0034])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Kimura in the modified Tzidon and perform synchronization to said individual outputs, according to synchronization parameters, prior to said producing, so as to accurately determine inertial indications.

          Regarding Claim 54. Kimura discloses determining respective re-synchronization parameters for those said individual outputs diverging from their respective said combined output (Paragraph [0080]-[0083]; Figs. 10, 11)

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. 
          In regards to updating in particular to Trusov, the limitation “updating” does not necessarily have to appear in the prior art verbatim. What is important is whether the calibration is being performed with better parameters from their initial estimate. Trusov clearly discloses this aspect, as it iteratively and repeatedly change the calibration input value from the initial value until the updated FOM is acceptable or until predetermined number of iterations is achieved (as described as an example in Paragraph [0012]).  As the combination of Tzidon, Trusov and Guillet discloses as claimed. Note that, Applicant is advised that the limitation “thus minimizing systematic errors outputted from said individual output detected to diverge” is merely an intended language and are not given any patentable weight.
          
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865